FILED
                             NOT FOR PUBLICATION                            DEC 15 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MANUEL ALEJANDRO ZUNIGA,                         No. 11-72343

               Petitioner,                       Agency No. A072-907-590

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Manuel Alejandro Zuniga, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order of removal. Our jurisdiction is governed by 8

U.S.C. § 1252. We review de novo constitutional claims and questions of law.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Vilchez v. Holder, 682 F.3d 1195, 1198 (9th Cir. 2012). We deny in part and

dismiss in part the petition for review.

      Zuniga has not challenged the IJ’s dispostive determination that he is

removable under 8 U.S.C. § 1227(a)(2)(B)(i) based on his conviction for an

offense relating to a controlled substance, and under 8 U.S.C. § 1182(a)(2)(A)(i)(I)

as an alien convicted of a crime involving moral turpitude. Because he is

removable on these two grounds, we need not reach his contentions regarding his

third ground of removability.

      We lack jurisdiction to review Zuniga’s challenge to the IJ’s discretionary

denial of cancellation of removal, see 8 U.S.C. § 1252(a)(2)(B)(i), and he has not

set forth a colorable constitutional claim or question of law over which we could

otherwise exercise jurisdiction, see Vilchez, 682 F.3d at 1201 (exercising

jurisdiction over due process issue, but holding no jurisdiction to review

discretionary decision to deny cancellation of removal).

      Zuniga has not established a due process violation based on his contention

that his former immigration attorney provided ineffective assistance. See Tamang

v. Holder, 598 F.3d 1083, 1090-91 (9th Cir. 2010) (requiring compliance with

Matter of Lozada requirements where ineffectiveness of counsel is not plain on the

face of the record).


                                           2                                   11-72343
      We deny Zuniga’s motion to augment the administrative record. See 8

U.S.C. § 1252(b)(4)(A).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                       3                                    11-72343